DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 6-13 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 March 2022. Although the Applicant labeled claims 6-13 and 15-20 as being withdrawn, claims 15 and 16 are generic to Species 1 and 2 and have been examined.

Specification
The disclosure is objected to because of the following informalities:
In Table 1, “Peeing of film” should be replaced with “Peeling of film”.
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, “and” should be inserted after the semicolon, and “the release agent having a thickness” should be replaced with “the release agent, the release agent having a thickness” to make it clearer that the release agent referred to in the last paragraph is the release agent transferred to the pneumatic tire from the bladder.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0056612 (“Sugimoto”), cited in an IDS, in view of U.S. Patent Application Publication No. 2004/0238090 (“Ueda”), cited in an IDS.
Regarding claim 1, Sugimoto discloses a pneumatic tire (see Figure 1 and paragraph 20) vulcanized using a bladder provided with a coating layer formed of a release agent (product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps; see MPEP 2113), the pneumatic tire comprising:
the release agent (the mold-releasing agent layer 10; see Figure 1 and paragraph 73) having a thickness of from 0.1 µm to 100 µm (see paragraph 69), detected using an electron microscope (the method of detection does not change the dimensions of the mold-releasing agent layer 10 and, therefore, does not define over Sugimoto).
Sugimoto does not disclose a sealant layer disposed on an inner surface of a tread portion in a tire circumferential direction.
Ueda discloses a pneumatic tire with a rubber-like thin film 7 applied to a region on the inner surface of the tire corresponding to the tread. See Figure 1 and paragraph 15. The rubber-like thin film 7 prevents leakage of air when the tread is pierced. See Figures 2 and 3 and paragraphs 16 and 17. Therefore, the rubber-like thin film 7 constitutes a sealant layer. The rubber-like thin film 7 can be used with a release agent still present on the inner surface of the tire. See paragraph 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the rubber-like thin film 7 of Ueda in the tire of Sugimoto if it was desired to prevent air leakage due to punctures, as taught 

Regarding claim 2, modified Sugimoto discloses wherein the sealant layer comprises butyl and/or natural rubber (the rubber-like thin film 7 of Ueda can be made from natural rubber; see paragraph 19).

Regarding claims 3 and 14, modified Sugimoto discloses wherein the sealant layer has a sheet-like shape extending in the tire circumferential direction (see Figure 1 and paragraph 19 of Ueda), and the sealant layer has a thickness of from 0.5 mm to 5.0 mm (see paragraph 18 of Ueda; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Ueda and further in view of U.S. Patent Application Publication No. 2018/0361693 (“Giannini”).
Regarding claims 4 and 15, modified Sugimoto does not explicitly disclose wherein the sealant layer is disposed with its lateral center positioned within a range of ±10 mm with respect to a tire equator.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the rubber-like thin film 7 from Ueda such that its center was located at the tire equator to provide a symmetrical sealant layer, as taught by Giannini. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto in view of Ueda and further in view of U.S. Patent Application Publication No. 2018/0200976 (“Yukawa”).
Regarding claims 5 and 16, modified Sugimoto discloses wherein the sealant layer has a half width that is 100% or greater of a half width of a belt layer having a minimum width (see Figure 1 of Ueda). However, modified Sugimoto does not explicitly disclose that the half width is 105% or less of a half width of a belt layer having a maximum width.
Yukawa discloses that the width of a sealant layer Ws of a tire should be 85-115% of the width of the breaker of the tire Wb to “provide more suitable effects”. See paragraph 218 and Figure 10.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726